Bigelow, J.
The contract of the plaintiff for services as a teacher was made under and subject to the general provisions *340of law, by which its obligation and interpretation are to be regulated and governed. By St. 1844, c. 32, it is provided that the school committee of any town may dismiss from employment any teacher whenever they may think proper, “ and from the time of such dismissal such teacher shall receive no further compensation for services rendered in that capacity.” By St. 1854, c. 448, § 56, the school committee of the city of Boston have the same power and authority as school committees of towns. Under these provisions, it is clear that the plaintiff was liable to dismissal at any time by the school committee of the city, and that on such dismissal her salary ceased. There is nothing in the facts agreed which tends to show that any other or different contract than that contemplated by the statute was entered into with the plaintiff. The fact that she was to receive a salary at a certain rate per annum, payable quarterly, was only a mode of fixing the amount of her compensation and the time of its payment, and did not imply a contract for employment for the entire year. Nor do the additional facts, that she as well as other teachers employed by the defendants were elected annually, and that she had actually entered on a new year’s service, prove a special contract for a whole year’s services. They only show that the mode of selection of teachers by the city was to make choice of them annually, and that they usually continued in employment in pursuance of such selection for the year ensuing. But such an employment, in the absence of express stipulation, must be deemed to have been entered into under the provisions of the statute, which give the right to the school committee to terminate it at any time.
It was suggested that the statute did not intend to authorize school committees to dismiss teachers unless some fault or neglect was committed by them in the performance of their duties. But this is altogether too narrow an interpretation of the provisions of this statute. The power is conferred in the most general terms, and is to be exercised whenever in the judgment of those to whom it is committed the public good for an cause requires it. Of this they are the exclusive judges.
Judgment affirmed,